J-A23019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

KENNETH M. QUICK,

                          Appellant                 No. 1641 WDA 2018


           Appeal from the PCRA Order Entered October 22, 2018
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0002811-1985
                             CP-02-CR-0002815-1985

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY BENDER, P.J.E.:             FILED SEPTEMBER 16, 2019

      Appellant, Kenneth M. Quick, appeals from the October 22, 2018 order

denying, as untimely, his petition filed under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546.         For the following reasons, we are

compelled to quash this appeal.

      In July of 1985, Appellant pled guilty in two separate cases to various

sexual offenses committed against different minor victims. On October 24,

1985, he was sentenced to an aggregate term of 20 to 40 years’ incarceration.

He did not file a direct appeal.

      On June 19, 2018, Appellant filed a pro se PCRA petition — his third —

alleging that his sentence is illegal. Counsel was appointed and an amended

petition was filed on Appellant’s behalf. On October 22, 2018, the court issued
J-A23019-19



an order dismissing Appellant’s petition as being untimely filed.1 That order

listed the two docket numbers of Appellant’s underlying cases. On November

16, 2018, Appellant filed a single notice of appeal, which also listed both

docket numbers.

       In Commonwealth v. Williams, 206 A.3d 573 (Pa. Super. 2019), this

Court explained:

              Pennsylvania Rule of Appellate Procedure 341(a) directs
       that “an appeal may be taken as of right from any final order of a
       government unit or trial court.” Pa.R.A.P. 341(a). “The Official
       Note to Rule 341 was amended in 2013 to provide clarification
       regarding     proper    compliance    with    Rule     341(a)....”
       Commonwealth v. Walker, 185 A.3d 969, 976 (Pa. 2018). The
       Official Note now reads:

          Where ... one or more orders resolves issues arising on
          more than one docket or relating to more than one
          judgment, separate notices of appeals must be filed.
          Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.
          Super. 2007) (quashing appeal taken by single notice of
          appeal from order on remand for consideration under
          Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

       Pa.R.A.P. 341, Official Note.

              In Walker, our Supreme Court construed the above-
       language as constituting “a bright-line mandatory instruction to
       practitioners to file separate notices of appeal.” Walker, 185 A.3d
       at 976-77. Therefore, the Walker Court held that “the proper
       practice under Rule 341(a) is to file separate appeals from an
       order that resolves issues arising on more than one docket. The
       failure to do so requires the appellate court to quash the appeal.”
       Id. at 977. However, the Court tempered its holding by making
       it prospective only, recognizing that “[t]he amendment to the
       Official Note to Rule 341 was contrary to decades of case law from
       this Court and the intermediate appellate courts that, while
____________________________________________


1For some unknown reason, this order is not contained in the certified record.
However, it is attached to Appellant’s notice of appeal.

                                           -2-
J-A23019-19


      disapproving of the practice of failing to file multiple appeals,
      seldom quashed appeals as a result.” Id. Accordingly, the
      Walker Court directed that “in future cases Rule 341 will, in
      accordance with its Official Note, require that when a single order
      resolves issues arising on more than one lower court docket,
      separate notices of appeal must be filed. The failure to do so will
      result in quashal of the appeal.” Id. (emphasis added).

Id. at 575-76.

      The Walker opinion was filed on June 1, 2018. Appellant’s notice of

appeal listing two docket numbers was filed on November 16, 2018. Thus, in

accordance with Rule 341 and Walker, we are compelled to quash this appeal.

See Williams, 206 A.3d at 576 (quashing the appeal based on non-

compliance with Rule 341 and Walker); see also Commonwealth v.

Creese, --- A.3d ----, 2019 Pa. Super. 241 (Pa. Super. filed Aug. 14, 2019)

(“We read our Supreme Court’s decision in Walker as instructing that we may

not accept a notice of appeal listing multiple docket numbers, even if those

notices are included in the records of each case. Instead, a notice of appeal

may contain only one docket number.”) (footnote omitted).          However, we

quash without prejudice to Appellant’s right to seek PCRA relief by pleading

and proving that his current counsel’s act of filing a defective notice of appeal

amounts to per se ineffectiveness and satisfies the timeliness exception of

section 9545(b)(1)(ii), thus warranting the reinstatement of his right to appeal

from the October 22, 2018 order denying his present petition.               See

Commonwealth v. Peterson, 192 A.3d 1123 (Pa. 2018); Commonwealth

v. Bennett, 930 A.2d 1264 (Pa. 2007).

      Appeal quashed.


                                      -3-
J-A23019-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2019




                          -4-